DETAILED ACTION
	This is the first office action for US Application 16/530,283 for a Supporting and Guiding Device for a Climbing Formwork Beam and Such Beam.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 6, the phrase "plate-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "plate-like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 3 recites the limitation "the wall" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "said opposite lateral portions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said lateral portions" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "said central portion of said C-shaped metal sheet" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the cavities" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the core of said beam" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the core of a respective profiled element" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0339018 to Blinn.  Regarding claim 1, Blinn discloses a supporting and guiding device (140) for a climbing formwork beam (1), which comprises a supporting body to be coupled to a building structure (see figs. 16 and 17) with which supporting means for the beam are associated.  The device comprises at least one pair of guiding pins (142) for the beam which can be activated by snap action (see figs. 16, 16A) transversely on opposite sides with respect to the beam, and are adapted to be arranged in front portions thereof.
Regarding claim 2, the supporting body comprises two opposite plate shaped lateral portions (3), which are adapted to laterally delimit the beam.  Each one externally supports at least one guiding pin, at which it is perforated (at 4), with snap-acting means.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blinn in view of KR 101438191 to Jung.  Regarding claim 3, Blinn does not disclose the snap-acting activation means for each pin comprising a receptacle, a helical spring and a handle.  June provides a teaching of a snap-acting activation means for providing a snap-action fit to a climbing formwork beam.  The means comprises a receptacle for a pin (at 50), inside which it is adapted to slide in order to protrude from the respective lateral portion toward the beam.  There is a helical spring (50), which is wound around the pin inside the receptacle and a handle (at 31) on the outside of the receptacle on an extension of the pin.  There is a slot on a wall of the receptacle for insertion of a dowel (33) which extends at right angles from the pin at the end of the helical spring that is directed toward the lateral wall.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have utilized the snap-acting activation means taught by Jung in place of the activation means of Blinn, to achieve the predictable result of a snap-acting activation means for securing the device to a beam.  One of ordinary skill in the art would have been motivated to provide a quick action means to engage the device to holes of a beam.
Regarding claim 4, Blinn does not disclose the supporting body as having a vertical plate, a pair of parallel plates extending from the vertical plate, and a C-shaped metal sheet in front of the pair of plates.  Jung provides a teaching of a supporting body 
Because both Blinn and Jung disclose supporting beams for coupling to a building structure and attaching to a supporting and guiding device, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have substitute one beam for the other to achieve the predictable result of a supporting body with a pair of parallel plates extending from a vertical plate, and a C-shaped metal sheet in front of the pair of plates.

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0173574 to Hobmeier
US 2003/0127283 to Deal
US 2002/0157900 to Ono
US 2002/0050422 to Wymann
US 10590664 to Aranburu
US 9303418 to Schwoerer
US 8033361 to Maurer et al.	US 6557817 to Waldschmitt et al.	US 2020/0149301 to Lee et al.	US 2012/0247869 to Anderson
The above prior art discloses support and guiding devices for climbing formwork.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632